Pfeifer, J.,
dissenting.
{¶ 70} I would affirm the decision of the Board of Tax Appeals on the issue of the boom crane and the BTA’s jurisdiction to consider the question. The issue of how many processes were involved in manufacturing was at the very heart of the case. And, as the BTA held, “R.C. 5739.011(B) delineates property included within the contemplation of R.C. 5739.01(E)(9) and Ellwood Engineered Castings Co. properly placed in issue all types of property referred to in R.C. 5739.011(B) — including R.C. 5739.011(B)(4) property — when it specified R.C. 5739.01(E)(9) in its petition for reassessment.”
{¶ 71} In regard to the taxability of the dust collectors, I agree with Justice Stratton’s conclusion that they are exempt from taxation pursuant to R.C. 5739.011(C)(5).